Per Curiam.
We have examined the pleadings and the testimony in this case in detail, and are satisfied that the plaintiff was a proper party to the action, and had a right to bring the sarge. If she was an abandoned wife, she had a right to bring it and have the exemption set aside for the benefit of herself and family, and if she was not, in the absence of her husband, she had a right to select the property, *188and to have it exempted. The action also properly lies against the officer to compel the performance of this duty. We think the testimony fully justifies the findings of the court. Even if we were to hold that the right to exemption in cases of persons of different occupations was not cumulative, there is sufficient evidence in this case to sustain the finding that the tools and implements claimed by the plaintiff were necessary articles in farming, clearing and improving farms in that country.
The judgment will be affirmed.